DETAILED ACTION
	This action is in response to Applicant’s submission dated May 3, 2021; in which Applicant provided a proper species election.


Information Disclosure Statement
	The references contained in the IDS dated July 7, 2021; May 3, 2021; and December 18, 2019 are made of record.


Closest Prior Art
	The following is an Examiner’s statement of reasons for allowance: the elected invention is free of the prior art and the form of the application is acceptable.  The closest prior art are Hoelder, et al., US 2015/239884 (see abstract, paragraph [0484], claims); Woodward, et al., US 2016/362409 (see abstract, paragraph [0608], claims; Hoelder, et al., US 2015/218181 (see abstract, paragraph [0557], claims; Bavetsias, et al., US 2013/345181 (see abstract, paragraph [0604], claims); which teaches MPS1 inhibitors (compounds of present formulae (I) to (IV) for use in the treatment of cancer, not however estrogen receptor positive breast cancers.  
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 26-27 are rejected because the code terms “S81694” and “NMS-P153” have no well-recognized meaning and leave the reader in doubt as to the meaning of the technical features to which they refer, thereby rendering the definition of the claimed subject matter unclear.


Claim Objections
 	Claims 28-29 are objected to as being dependent upon rejected claim 26, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 		 
Tel. No.: (571) 272-9932